Citation Nr: 1618708	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed the denial of such.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is not a result of service, did not occur coincident with service, and did not manifest to a compensable degree within one year of service.
 
2.  The Veteran's tinnitus is not a result of service, did not occur coincident with service, and did not manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, an August 2011 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

In addition, a VA audiological examination was conducted in May 2012, with an addendum provided in August 2012.  The May 2012 examiner reviewed the Veteran's file, recorded his current complaints, and conducted appropriate examinations.  The examiner providing the August 2012 addendum opinion reviewed the Veteran's file and provided an opinion with fully supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the May 2012 VA examination and its August 2012 addendum are adequate for adjudication purposes. 

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing must fulfill two duties in order to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties are the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2016 hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 


II. Service Connection

The Veteran contends that his current hearing loss is a result of his exposure to noise while serving in the Army. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).


Certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, supra.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2015). 
 
Notably, §3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . [t]herefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to his exposure to multiple forms of artillery fire and grenade explosions during his military service.

Initially, the Board notes that a May 2012 VA examination revealed bilateral hearing loss for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records show no complaints of or treatment for hearing loss at any time.  The Veteran's February 1966 induction audiogram showed the following pure tone thresholds:
 

HERTZ

500
1000
2000
4000

RIGHT
0
0
0
0

LEFT
5
0
0
10



Thereafter, audiometric testing performed in November 1971, in anticipation of separation, showed the following: 


HERTZ

500
1000
2000
4000

RIGHT
0
0
0
0

LEFT
0
0
0
0



In tandem with the separation examination, the Veteran's hearing was found to be normal in a Report of Medical Examination.  

Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  In fact, a hearing loss disability was not diagnosed until many years after service, as evidenced by private audiological tests submitted by the Veteran in February 2011.  As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following a review of the record and examination of the Veteran, the May 2012 VA examiner concluded that the Veteran had bilateral hearing loss that was not caused by or a result of his military service.  At that time the Veteran reported military noise exposure, as well as recreational noise exposure.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service.  As rationale, he noted the Veteran's hearing was normal at separation.  As the Board finds this conclusion-that for an in-service cause of the Veteran's hearing loss, there would have been a noted loss of hearing at separation-to be highly probative.  There is no medical opinion of record to the contrary.

The May 2012 examiner also noted that the Veteran's hearing loss pre-existed service and indicated without a rational explanation in the report that the Veteran's hearing loss was aggravated beyond normal progression in military service.  However, the Board notes, the Veteran's pre-existing hearing loss existed at levels not tested by VA for purposes of determining a hearing loss disability.  See 38 C.F.R. § 3.385.  Therefore, the Board finds that no disability was noted at entrance and the presumption of soundness applies. 38 C.F.R. § 3.304(b).   

Regardless, the Veteran was afforded another VA examination in August 2012.  The VA examiner was asked to opine as to whether the hearing loss that was identified at service entrance was aggravated beyond its natural progression by in-service acoustic trauma. 

In response, the examiner concluded that the Veteran's hearing loss was clearly and unmistakably not aggravated beyond its natural progression by the in-service noise exposure.  As rationale, the examiner indicated that there was no threshold shift at tested frequencies between the Veteran's entrance and exit examinations.  The Board finds this opinion probative as to the question of nexus, as the examiner concludes that there was no change to the Veteran's hearing during service.  Again, there exists no medical opinion of record to the contrary.

The Board also notes that the Veteran testified at the March 2016 hearing that he first noticed hearing loss in 1972 or 1973, immediately following service.  However, at the May 2012 VA examination, he indicated that he first noticed he was having difficulty with his hearing approximately 10 to 15 years prior to that examination.  The Board notes that the Veteran is competent to report that he has experienced on-going  symptoms since shortly after service; however, his lay statements to this effect lack credibility.  This is because that lengthy history of hearing difficulties is not consistent with what he told the VA examiner.  

Concerning the etiology of the Veteran's hearing loss, the Board finds the VA examiners' opinions that the Veteran's hearing loss is not related to his service, to include his reported noise exposure therein, to be highly probative.  The VA examiners' opinions were based on examination of the Veteran and thorough review of the claims file. Moreover, the opinions provided adequate rationales for the opinions provided.  Accordingly, the VA examination opinions are entitled to great probative weight.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent, credible evidence of record linking the Veteran's current hearing loss disability to his military service.  Two VA examiners found the evidence insufficient to link the Veteran's current hearing loss to his military service. 

In sum, there is no competent, credible evidence showing a hearing loss disability during service or within the year following discharge from service, and there is no probative opinion of record linking the Veteran's current hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B. Tinnitus

The Veteran contends that he has tinnitus as a result of excessive noise exposure during service.  The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra. 

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Regardless, at the May 2012 VA audiology examination, the Veteran was diagnosed with tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Board finds that entitlement to presumptive service connection for tinnitus as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record either.  Although the Veteran testified that he experienced the onset of tinnitus immediately following service, the Board notes that he has been shown to be a poor historian.  He denied hearing loss and ear trouble at separation from service, and the record reflects that he first reported experiencing tinnitus in February 2011, when he applied for disability benefits for the condition.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

In addition, on examination in May 2012, the Veteran reported a tinnitus onset of approximately 10 to 15 years prior.  Addressing the question of etiology, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss, and not the result of service.

Therefore, as to direct service connection for tinnitus, the Board finds the Veteran's claim is not supported by the evidence of record.  The Board concedes that the Veteran is currently diagnosed with tinnitus, and that he may have been exposed to noise in service.  However, the Board finds that the May 2012 VA examiner's report, which declined to relate either hearing loss or tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

Furthermore, given the silence in the service treatment records and the absence of any such complaints in the post-service records until the Veteran's February 2011 application for benefits, and the May 2012 examination-at which time he indicated an onset date of approximately 1997, over 25 years after service-the Board determines that the Veteran's report that his tinnitus onset occurred in service is not credible, and thus should be afforded no probative weight.  Caluza, supra. 

By contrast, the May 2012 examiner's medical opinion is probative and also consistent with the evidence of record, which reflects that the Veteran denied having experienced any ear trouble on separation from service, and first reported tinnitus many years after service.  See Maxson, supra.  Furthermore, neither the Veteran nor his representative submitted medical evidence contradicting the May 2012 VA examiner's opinion. 

In summary, the Board determines that the Veteran's report of a nexus between in-service noise exposure and his current tinnitus is not competent, and his specific assertion of his tinnitus onset in service is not credible.  Because the only probative medical opinion of record failed to link the Veteran's current tinnitus to service, the evidence weighs against the claim for service connection.  As above, the evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As a result, the Veteran's claim for service connection for tinnitus must also be denied. 

ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


